Citation Nr: 0835422	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-28 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
condition, claimed as residuals of back injury.

2.  Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for entitlement to service connection for a 
neck condition and for residuals of a back injury.

In December 2007, the Board remanded these claims to the RO 
via the Appeals Management Center (AMC) for additional 
development. 

Thereafter, the Appeals Management Center (AMC) continued the 
denials of service connection for the veteran's claimed neck 
and thoracic spine disabilities (as reflected in the August 
2008 supplemental statement of the case (SSOC)), and returned 
the case to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The record contains clear and unmistakable evidence that 
a thoracic spine condition pre-existed the veteran's period 
of active military service and was not aggravated during 
service.

3.  A cervical spine condition of unspecified etiology was 
first shown many years after the veteran's separation from 
service, cannot be presumed to have been incurred during 
service, and is not shown to be related to events, disease, 
or injury during military service.

CONCLUSIONS OF LAW

1.  A thoracic spine condition, claimed as residuals of a 
back injury, was not aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

2.  A cervical spine condition was not incurred or aggravated 
by active military service, nor may incurrence of arthritis 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
residuals of a back injury and for a cervical spine condition 
were received in May 2004.  Thereafter, he was notified of 
the provisions of the VCAA by the RO and AMC in 
correspondence dated in August 2004, December 2004, and 
January 2008.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
SSOC was issued in August 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, post-service VA treatment 
records, and private treatment records pertaining to his 
claimed hearing loss and tinnitus disabilities have been 
obtained and associated with his claims file.  He has also 
been provided with a VA medical examination that addresses 
the current state and etiology of his claimed back and neck 
disabilities.  In February and July 2008 statements, the 
veteran specifically indicated that he had no more evidence 
to submit regarding these claims.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
arthritis may be presumed to have been incurred or aggravated 
during service if the disease become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1) (2007).

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  
Nevertheless, if a congenital or developmental defect 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service then 
VA compensation benefits may be warranted.  See generally, 38 
C.F.R. § 3.306(a) (2007).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"-that is, a worsening that existed not only at 
the time of separation but one that still exists currently-is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran contends that he currently suffers from residuals 
of a pre-service thoracic spine injury, including neck pain 
that were aggravated during his period of active service.

A February 1968 pre-induction service examination report that 
showed the veteran's spine was marked as normal.  

Prior to his entry into service, the veteran provided a X-ray 
film report from Orleans County Memorial Hospital.  This 
record, dated in April 1968 reflected findings of a normal 
dorsal spine except for some wedge deformity of the sixth and 
seventh dorsal spine vertebrae, apparently a developmental 
deformity.  

A May 14, 1968 notation on the induction physical examination 
report noted that the veteran had no symptoms, but slight 
discomfort on rising.  Physical examination revealed a full 
range of motion of the spine with no tenderness or spasm.  
May 14, 1968 X-ray films of the thoracic spine showed a 
wedging of T-5,6 and 7, more marked at 7.  No fracture could 
be seen, and the vertebral bodies both above and below showed 
some narrowing and irregularities.  It was concluded that the 
changes were congenital or developmental.  The veteran was 
accepted into service.
Service treatment records include a January 1969 entry that 
the veteran had recurrence or persistence of back pain.  
Physical examination findings were noted as slight scoliosis 
of the thoracic spine and congenital deformity of T6-7 
(mistakenly noted by the examiner as C6-7 in different part 
of that treatment note).  The remainder of the service 
treatment records are silent for any back complaints or 
findings.  In a May 1970 service separation examination 
report, the examiner indicated that the veteran's spine was 
normal.  However, on his May 1970 medical history, the 
veteran marked that he suffered from back trouble.  An 
examiner noted that the veteran had muscle strain and 
ligament strain after a fall before entering service with 
ant. (anterior) wedging of the lumbar area but a negative X-
ray.

In conjunction with his claim, the veteran submitted a May 
1968 statement from the his private physician, G.M.H, M.D.  
The statement indicated that the Orleans County hospital X-
rays showed a compression fracture with the loss of about 1/3 
of the dorsal height of one of the mid-thoracic vertebrae.  
The physician further indicated that the veteran's complaints 
as well as his injury were consistent with a compression 
fracture of the mid-dorsal vertebrae.

Records from the Social Security Administration (SSA) dated 
in August and September 2001 reflect that the veteran 
receives benefits for primary diagnoses of lumbar 
degenerative disc disease and facetitis.  

Post-service VA and private treatment records reflect ongoing 
treatment for back problems.  The diagnoses include: chronic 
back pain secondary to degenerative disc and lumbar 
degenerative disc and lumbar degenerative arthritis, 
presently incapacitating with no evidence of radiculopathy.  
A May 2001 treatment note from J.R., D.O. listed an 
assessments of chronic back pain status post trauma secondary 
to fall from flag pole and previous car crash and multilevel 
degenerative spine disease, cervical and lumbar areas.  A 
June 2001 treatment note from J.R., D.O. listed an assessment 
of chronic back pain due to multiple level degenerative disc 
disease of the lumbar and possible cervical spine.

In March 2002, the veteran had MRIs of the lumbosacral, 
thoracic, and cervical spine conducted at the VA Medical 
Center (VAMC).  The VA lumbosacral spine MRI report noted 
findings of mild rotation of the lumbar spine convex to the 
right that could be positional or related to scoliosis with a 
conus that terminates at the T12 level.  Additional findings 
of small right-sided foraminal protrusion of the L4-5 disc, 
annular bulges and degeneration at L3-4 and at L5-S1 levels, 
and moderate stenosis of the neural foramina at L5-S1 were 
also listed in the report.  The VA thoracic spine MRI report 
noted that the veteran had a minor wedge-shaped deformity of 
the T7 vertebral body, most likely related to either prior 
trauma or osteopenia.  The examiner listed an impression of 
old wedge-shaped compression deformity of T7.  The VA 
cervical spine MRI report listed an impression of changes of 
cervical spondylosis at C3-C4 and C6-7 levels associated with 
narrowing of the exit neural foramina with no acute cord 
compression seen.  An April 2002 VA orthopedic consult report 
listed an assessment of neck and low back pain with 
radiculopathy. 

Lay statements dated in June and August 2002 from the 
veteran's stepmother and friend discuss the veteran's fall 
from a flag pole in Vermont in April 1968. 

In multiple statements of record dated in March 2003, 
December 2004, April 2006, and June 2006, J.R., D.O., 
indicated that the veteran suffers from degenerative 
arthritis of at multiple levels of his spine including C5-6, 
C6-7, L3-4, L4-5, and L5- S1 as well as spinal stenosis at 
the levels of L3 through L5, L4/L5, and L5/S1 due to a 
combination of articular facet hypertrophy, ligamentous 
hypertrophy, and bulging discs.  In his March 2003 statement, 
the physician indicated that he had reviewed information 
provided to him by the veteran.  He opined that given the 
injury that preceded his enlistment and the numerous reports 
to sick call for back pain described by the veteran, it 
appears that his military service was certainly affected by 
his back injury.  He further opined that it is certainly 
plausible and quite likely that his military service can 
account for some of the problems he is having now.  In his 
December 2004 statement, the physician indicated that he 
reviewed the May 1968 statement from G.M.H, M.D. and opined 
that is plausible that the veteran's military service 
aggravated his pre-service injury and resulted in his present 
disability.

An October 2004 treatment note from Dartmouth Medical Center 
listed a past medical history of chronic neck and back pain 
due to a herniated disk. 

A June 2006 statement from the veteran's former employer 
detailed that the veteran was employed from 1973 to 1980.  
During that employment, the veteran missed a week to ten days 
due to his back and was driven to a local emergency room for 
treatment.  A July 2006 lay statement from the veteran's 
friend indicates that the veteran has had a longstanding back 
disability.  

In a May 2008 VA examination report, the examiner thoroughly 
discussed her very extensive review of the veteran's claims 
file.  The examiner listed diagnoses of cervical spine 
degenerative arthritis, mild degenerative arthritis of the 
thoracic spine with wedge deformities at T6 and T7, and 
degenerative arthritis and disc disease from L3 to S1.  A May 
2008 thoracic spine X-ray revealed compression of several 
mid-thoracic vertebral bodies of indeterminate age.  A May 
2008 cervical spine X-ray revealed multilevel degenerative 
changes of the cervical spine.  

The examiner opined that the veteran's current degenerative 
arthritis of the thoracic spine and wedge deformities at T6 
and T7 were less likely as not (less than 50% probability) 
caused by or a result of his active duty service.  It was 
further noted that it was less likely as not that any 
thoracic spine condition was aggravated by active duty 
service.  The examiner made the determination that the 
veteran's degenerative arthritis of the thoracic spine and 
wedge deformities at T6 and T7 was a congenital or 
developmental defect.  Rationale to support this opinion 
included the examiner's finding that the April 1968 X-ray 
report from Orleans Hospital was well written and provided 
definitive evidence that the wedge deformity of the 6th and 
7th vertebrae was a developmental deformity.  The examiner 
discussed radiologic findings that there was no apparent 
impaction with well defined vertebral margins and no evidence 
of a recent fracture.  She indicated that these details 
maintain the absence of fracture or other injury and support 
the conclusion that the findings represent a developmental 
deformity.  The examiner clearly found that the veteran's 
thoracic back injury/congenital defect existed prior to 
service and that current evidence did not show that the 
veteran's pre-service thoracic spine condition had 
significantly increased in severity.  She indicated that 
there was no objective evidence of worsening of the veteran's 
pre-existing thoracic spine condition during service or that 
the condition permanently worsened as a result of service.  

The examiner further opined that the veteran's current 
degenerative cervical spine condition was less likely as not 
(less than 50% probability) caused by or a result of his 
active duty service in her May 2008 examination report.  It 
was noted that it was less likely as not that any cervical 
spine condition predated or was aggravated by active duty 
service.  Rationale to support this opinion included that the 
service treatment records did not show any cervical spine 
complaints and that post-service treatment records first 
reflected cervical spine condition findings many years after 
service discharge. 

Analysis

Residuals of a Back Injury

The Board finds that a presumption of soundness does not 
apply in this case.  The veteran's service treatment records 
and private treatment records clearly note and repeatedly 
acknowledge the existence of a pre-service thoracic spine 
condition in April 1968 prior to entrance into active service 
in May 1968.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) 
(2007).  Having found clear and unmistakable evidence of a 
pre-existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the thoracic spine 
disability was not aggravated during service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the veteran's thoracic spine 
residuals during service resulted in any permanent increase 
in symptoms or underlying disability beyond the ordinary 
progress of the disorder.  Evidence of record documents that 
the veteran was treated for a back injury prior to service.  
However, the objective medical evidence in the service 
treatment records fails to indicate any significant residuals 
or identifiable pathology which would support a finding of 
service aggravation of any pre-existing thoracic spine 
condition.  Aside from a single complaint of back pain in 
January 1969, service treatment records are silent for any 
back complaints or findings.  Competent medical evidence of 
record also clearly and unmistakably establishes that the 
veteran's thoracic spine condition was not aggravated by his 
period of active service.  

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the veteran's pre-existing thoracic spine condition 
was aggravated during service weighs against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The May 2008 VA examining physician 
provided comprehensive findings after reviewing the extensive 
service and post-service records, interviewing with the 
veteran, and conducting a thorough physical examination.  The 
examiner opined that the veteran's current degenerative 
arthritis of the thoracic spine and wedge deformities at T6 
and T7 are less likely as not (less than 50% probability) 
caused by or a result of his active duty service.  It was 
further noted that it is less likely as not that any thoracic 
spine condition was aggravated by active duty service.  The 
examiner also made the determination that the veteran's 
degenerative arthritis of the thoracic spine and wedge 
deformities at T6 and T7 was a congenital or developmental 
defect that existed prior to service and that current 
evidence does not show that the veteran's pre-service 
thoracic spine condition has significantly increased in 
severity.  She further indicated that there was no objective 
evidence of worsening of the veteran's pre-existing thoracic 
spine condition during service or that the condition 
permanently worsened as a result of service.  

In his March 2003 statement, J.R., D.O. opined that it is 
certainly plausible and quite likely that his military 
service can account for some of the veteran's current 
problems.  In December 2004, he further opined that is 
plausible that the veteran's military service aggravated his 
pre-service injury and resulted in his present disability.  
The Board finds that these private treatment provider 
statements are speculative in nature.  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Significantly, the 
opinions from J.R., D.O. are also not shown to have been 
based on a review of the veteran's claims file.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).  These statements also do not address whether the 
veteran's thoracic spine condition was aggravated or 
permanently worsened during service beyond the natural 
progress of the disease.  Consequently, the Board finds these 
medical statements to be entitled to little probative value 
compared to the May 2008 VA medical opinion.

Based on the foregoing, the Board finds that there is clear 
and unmistakable evidence that the veteran's thoracic spine 
condition pre-existed service and was not aggravated during 
active service.  

Cervical Spine Condition

As an initial matter, the Board has considered the 
aggravation theory of entitlement to service connection.  
However, in this case, the veteran's cervical spine was 
marked as normal at entry into service and there is no clear 
and unmistakable evidence that the claimed cervical spine 
disability pre-existed his military service.  It was 
specifically noted that it was less likely as not that any 
cervical spine condition predated or was aggravated by active 
duty service in the May 2008 VA examination report.  
Consequently, the Board finds that the presumption of 
soundness at entry into service is not rebutted by the 
evidence of record.

Therefore, the Board will now consider the veteran's claim 
for entitlement to service connection on a direct basis.  As 
noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of any cervical spine 
condition during active service.  Cervical spine findings are 
first shown many years after separation from active service 
and cannot be presumed to have been incurred during service.  
The Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

The Board recognizes that J.R., D.O., in his March 2003 
statement, opined that it is certainly plausible and quite 
likely that his military service can account for some of the 
veteran's current problems.  In December 2004, he further 
opined that is plausible that the veteran's military service 
aggravated his pre-service injury and resulted in his present 
disability.  As noted above, medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Significantly, the opinions from J.R., D.O. are also not 
shown to have been based on a review of the veteran's claims 
file.  See Elkins v. Brown, 5 Vet. App. 474, 478 (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis).  

The Board finds these medical statements to be entitled to 
little probative value compared to the May 2008 VA medical 
opinion which clearly found that veteran's current cervical 
spine condition was less likely as not (less than 50% 
probability) caused by or a result of his active service.  
The May 2008 VA examining physician provided comprehensive 
findings after reviewing the extensive service and post-
service records, interviewing with the veteran, and 
conducting a thorough physical examination.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Consequently, the 
Board notes that this evidence is insufficient to show that 
the veteran's claimed cervical spine condition is related to 
his active service.



Both Claims

In connection with each claim, the Board has considered the 
assertions the veteran has advanced on appeal in written 
statements.  However, the veteran cannot establish a service 
connection claim on the basis of his assertions, alone.  
While the Board does not doubt the sincerity of the veteran's 
belief that his current cervical spine and thoracic spine 
conditions were aggravated during military service, each of 
these claims turns on a medical matter-the relationship 
between current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, his assertions 
in this regard simply do not constitute persuasive evidence 
in support of the claims.

For the foregoing reasons, the claims for entitlement to 
service connection for a cervical spine condition and for 
residuals of a back injury must be denied.  In arriving at 
the decision to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the in the absence of competent and persuasive evidence to 
support the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a thoracic spine 
condition, claimed as residuals of back injury, is denied.

Entitlement to service connection for a cervical spine 
condition is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


